Citation Nr: 1231635	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  08-13 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

N. Lee, Associate Counsel



INTRODUCTION


The Veteran served on active duty from January 1971 to October 1972.  

This appeal to the Board of Veterans' Appeals (Board) arises from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied entitlement to service connection for a low back disability.

In June 2012, the Veteran testified before the undersigned Veterans Law Judge via Video Conference at the RO; the transcript is of record.  

The Veteran submitted an application for Individual Unemployability benefits in 2011.  That matter is referred to the RO for appropriate action.  


FINDINGS OF FACT

The Veteran's low back disability was not present during service or to any degree in the first year after discharge from service, is not etiologically related to active service and was not caused or permanently worsened by a service-connected disability.   


CONCLUSION OF LAW

The Veteran's low back disability was not incurred in or aggravated by active service, its incurrence or aggravation during such service may not be presumed, and the disability is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

A letter sent to the Veteran in August 2005 addressed all notice elements listed under 38 C.F.R. § 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).


Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, VA has obtained records of the Veteran's outpatient treatment with VA.  The Veteran did identify records from Mission Hospital that would have been dated in 1973, but these apparently are unavailable as the Veteran personally attempted to obtain them without success.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained. 

The Board recognizes that the Veteran has not been afforded a VA examination for his low back condition.  However, an examination is not warranted in this case.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. 

These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.

In this case, no examination is necessary in order to adjudicate the claims because the credible evidence of record does not reflect an in-service injury or disease associated with the back, and because the credible, competent evidence does not indicate a relationship between the Veteran's current back condition and military service.  Therefore, a medical examination would serve no useful purpose in this case, since the requirement of an in-service disease or injury to establish a service connection claim cannot be met upon additional examination.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Applicable Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)). 

In some circumstances, lay evidence constitutes competent evidence to establish the presence of observable symptomatology, such as hearing loss or pain.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Here, the Veteran is competent to report the onset of back pain.  Layno, supra.  However, lay assertions are not competent to establish a back disability under 38 C.F.R. § 4.71a, since such diagnosis is made based on the interpretation of medical test results.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (a layperson is generally competent to testify as to symptoms but not medical diagnoses).  

Evidence and Analysis

The Veteran has a current diagnosis of mild degenerative spondylosis.  He contends 
his back problems began when he slipped and fell in service.  He claims he reported to the sick bay and informed the corpsman that he had pain in his groin area, but was diagnosed to have gonorrhea.  See Statement in Support of Claim, dated in December 2005.  

Several months after being discharged, the Veteran reports that he was not able to get out of bed one day because of back pain.  During the Board Hearing, he testified that he went to the Mission Hospital and was told that he had an inflamed tailbone and compression in his spine.  See Hearing Transcript at 3-4.  He avers that ever since his in-service injury he has had ongoing back problems.  When asked by his representative whether he had ever injured his back in any other way, the Veteran replied "... never ...."Id. at 5.

The Veteran's service treatment records show he was found to have scoliosis at service entrance, but there were no complaints in that regard, and the spine was otherwise normal on clinical evaluation.  Service treatment records reflect various complaints, but none relating to the back.  They do suggest the Veteran was treated for gonorrhea in March 1971, as he was seen that that time seeking the results of a "smear" and reported he still had a burning sensation and urethral discharge.  In any event, his examination at service discharge again shows the Veteran's spine was normal upon clinical evaluation.  Significantly, when examined in connection with an attempt to reenlist in 1979, the Veteran reported he never had recurrent back pain, he denied ever having been a patient in a hospital, and again his spine was normal upon clinical evaluation.  (He did report at this time, that he had a history of gonorrhea.)  

The earliest post service documentation of any back complaints or disability is dated in 2005, essentially contemporaneous with the claim for benefits that is the subject of this appeal.  These records narrate the Veteran's contentions re-stated in his claim for VA compensation benefits, but do not include any independent analysis as to the etiology of his current disability, shown on X-rays to be degenerative spondylosis.  

On this record, the Board concludes a basis upon which to grant service connection has not been presented.  As stated, the documentary record is silent for back complaints until 2005, with examinations specifically showing normal findings at service separation in 1972, and again in 1979.  These 1979 records even document the Veteran's specific denial of any history of experiencing any recurrent back pain, or ever having been a patient in a hospital.  The Board considers these findings and this history contemporaneously recorded to be a more accurate history of the Veteran's conditions, than the history he has provided since submitting his current application for benefits.  Indeed, the historical records are so at odds with the history of chronic back problems since service that the Veteran is now reporting, it is the Board's conclusion the Veteran's current contentions are not credible, and are not accorded any probative value.  

Given the most probative evidence fails to show the onset of any back disability in service, or for many years after service, service connection for a low back disability is denied.  

In reaching this conclusion, the Board notes that the Veteran has contended that in-service complaints associated with gonorrhea were actually related to back pain.  As stated above, the Board does not find the Veteran credible, but in any case, as a lay person, while he may be competent to report back pain, he is not competent to provide a medical diagnosis, unless it the sort of disease or injury a lay person could readily describe.  Whether any back pain would be due to a specific type of sexually transmitted disease, or impairment of the spine, or some other cause is beyond the level of the Veteran's competence.  Absent something more than an unsupported assertion, there is no basis to question the accuracy of the historical medical records in this case.  


ORDER

Service connection for a low back disability is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


